Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is cancelled.
Claims 2-21 are new.
Claims 2-21, filed July 07, 2020, are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, recites “metadata identifies when the at least one file was last modified or accessed…” while line 9 recites “determining whether the at least one file has changed since a first time…the at least one file was created.” However, the claim is not clear as to what is being utilized to determine that “the at least one file has changed.”  Is the metatdata being used to determine “the at least one file has changed”?  Clarification is suggested.  The same issue is present in claim claims 9 and 16.
Claim 1, line 5, recites “metadata identifies when the at least one file was last modified or accessed…” which seems to suggests “the at least one file has changed.”  While, lines 11-12, recite “in response to a determination that the at least one file has not changed since the first time” which contradicts the limitation of line 5.  Clarification is suggested.  The same issue is present in claim claims 9 and 16.
Claim 1, line 13, recites “removing the at least one file from the virtual machine” which causes the claim to be vague and indefinite because the claim is not clear as to which file is being removed.  For example, is the “the at least one file is eligible for removal”, “the at least one file has changed”, “the at least one file has not changed since the first time”, backup file, or another file from the virtual machine.  Clarification is suggested.  The same issue is present in claim claims 9 and 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. US 10650057 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are directed to an embodiment of the instant invention.
16837714
U.S. Patent No. US 10650057
2. (New) A method for creating a file placeholder of a removed file associated with a virtual machine, the method comprising:
creating a backup copy of at least one file of a virtual machine;






generating first metadata associated with the backup copy, where the first metadata identifies when the at least one file was last modified or accessed;


determining whether the at least one file is eligible for removal from the virtual machine based on a comparison of the first metadata with at least one removal criterion;



in response to a determination that the at least one file is eligible for removal, determining whether the at least one file has changed since a first time at which the backup copy of the at least one file was created; and 






in response to a determination that the at least one file has not changed since the first time:
removing the at least one file from the virtual machine; and adding a file placeholder for the removed at least one file to the virtual machine.
1. A method of removing files associated with a virtual machine (VM), the method comprising: 

creating a backup copy of data associated with a VM on one or more secondary storage devices, wherein the data associated with the VM resides on a primary, storage device and comprises a-plurality of files associated with the VM, and wherein the backup copy comprises corresponding secondary copies of the plurality of files; 
generating first metadata associated with the backup copy, wherein the first metadata indicates, for each respective file included in the backup copy, when the respective file was last modified or accessed; 

identifying, based on the first metadata associated with the backup copy and without accessing the data associated with the VM residing on the primary storage device, a set of candidate files from the plurality of files that are eligible to be removed from the primary storage device; and 
for each candidate file in the set of candidate files identified based on the first metadata associated with the backup copy and without accessing the data associated with the VM residing on the primary storage device: 
determining, based on second metadata associated with the candidate file stored on the primary storage device, whether the candidate file has changed since a first time at which the backup copy including the candidate file was created; 
in response to determining that the candidate file has not changed since the first time at which the backup copy including the candidate file was created, removing the candidate file from the primary storage device; and adding a file placeholder for the removed candidate file on the primary storage device.


BASIS FOR OBVIOUSNESS 
The step of “creating a backup copy” of the instant claim 1 does not require the limitations of “wherein the data associated with the VM resides on a primary, storage device and comprises a-plurality of files associated with the VM, and wherein the backup copy comprises corresponding secondary copies of the plurality of files” as recited in the allowed claim 1, however, the allowed limitation is directed to a specific embodiment of the instant claim 1.  Therefore, the specific embodiment of the allowed claim renders the broader claim 1 of the instant claims obvious in light of the allowed specific embodiment.
The step of “determining whether the at least one file is eligible for removal from the virtual machine” of the instant claim 1 does not require the limitations of “identifying, based on the first metadata associated with the backup copy and without accessing the data associated with the VM residing on the primary storage device” as recited in the allowed claim 1, however, the allowed limitation is directed to a specific embodiment of the instant claim 1.  Therefore, the specific embodiment of the allowed claim renders the broader claim 1 of the instant claims obvious in light of the allowed specific embodiment.
The step of “determining whether the at least one file has changed since a first time at which the backup copy of the at least one file was created” of the instant claim 1 does not require the limitations of “identifying, based on the first metadata associated with the backup copy and without accessing the data associated with the VM residing on the primary storage device” as recited in the allowed claim 1, however, the allowed limitation is directed to a specific embodiment of the instant claim 1.  Therefore, the specific embodiment of the allowed claim renders the broader claim 1 of the instant claims obvious in light of the allowed specific embodiment.
The step of “in response to a determination that the at least one file has not changed since the first time: removing the at least one file from the virtual machine; and adding a file placeholder for the removed at least one file to the virtual machine” of the instant claim 1 does not require the limitations of “at which the backup copy including the candidate file was created” as recited in the allowed claim 1, however, the allowed limitation is directed to a specific embodiment of the instant claim 1.  Therefore, the specific embodiment of the allowed claim renders the instant claims obvious in light of the allowed specific embodiment.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deshpande et al. US 2013793085 (11 March 2013) discloses a method can additionally include creating a VM placeholder for the VM in the primary storage. The method can further include deleting the VM and the associated data from the primary storage. The VM ... data to the archive destination. Thus, data satisfying criteria for removal (e.g., data of a threshold age or size) from the source copy may be removed from source storage. Archive copies are sometimes stored in an archive format or other non-native application format. The source data may be primary data 112 or a secondary copy ... the original application format. In addition, archive copies may be retained for relatively long periods of time (e.g., years) and, in some cases, are never deleted. Archive copies are generally retained for longer periods of time than backup copies, for example. In certain embodiments, archive copies may be made and kept for ... order to meet compliance regulations. Moreover, when primary data 112 is archived, in some cases the archived primary data 112 or a portion thereof is deleted when creating the archive copy. Thus, archiving can serve the purpose of freeing up space in the primary storage device(s) 104. Similarly, when a secondary copy 116 is archived, the secondary copy 116 may be deleted, and an archive copy can therefore serve the purpose of freeing up space in secondary storage device(s).
AHN et al. discloses create the archive copies 281 a, 281 c in Storage Device 2 280 b. After archiving, the system 200 can remove file F 1 231 a and file F 3 231 c from the information store 230. At data flow step 5, the third-party archiving data agent 250 generates a placeholder for the archived files. A placeholder (not shown) may include minimum information used to retrieve the archive copy 281 corresponding to an archived file from the storage devices 280. For example, the placeholder can ... example, backup operations, migration, snapshots, replication operations, and the like. At block 501, the user accesses a placeholder 333 for an archived file. A placeholder 333 can include information for restoring the archive copy 381 of the removed file. As explained above, the placeholder 333 can include a unique identifier and/or an offset associated with the archive copy 381. At block 502, a storage manager 310 receives a request to restore the archived file. The storage manager 310 can instruct one or more appropriate media agents 370 to restore the archive copy 381 of the removed file.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152